Citation Nr: 1813588	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than June 19, 2012, for the assignment of a 10 percent rating for tinnitus.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In that rating decision, the RO increased the evaluation for tinnitus to 10 percent, effective from June 19, 2012.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation, effective from May 3, 1971.  The Veteran did not appeal that decision or submit new and material evidence within the one-year period thereafter.

2.  Effective June 10, 1999, the diagnostic code pertaining to tinnitus was revised to allow for a 10 percent rating for "recurrent" tinnitus with no mention of etiology as a factor.

3.  The Veteran filed a claim for an increased evaluation for his service-connected tinnitus that was received by VA on June 19, 2012.

4.  In a March 2013 rating decision, the RO increased the evaluation for tinnitus to 10 percent, effective from June 19, 2012, which was the date of the claim for an increased rating.  The Veteran perfected an appeal as to the effective date assigned in the March 2013 rating decision.

5.  An October 2012 VA examination documented recurrent tinnitus.

6.  There is no unadjudicated formal or informal claim for an increased rating for tinnitus subsequent to the May 1972 rating decision and prior to June 19, 2012, and VA did not review the rating assigned for the Veteran's tinnitus on its own initiative at any time during this period.


CONCLUSION OF LAW

The criteria for an effective date of June 19, 2011, for the assignment of a 10 percent disability rating for service-connected tinnitus have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.321, 3.400, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the Veteran has raised not any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

The Veteran seeks an effective date prior to June 19, 2012, for the assignment of a 10 percent evaluation for service-connected tinnitus.  Specifically, he has contended that he should be assigned an effective date of May 3, 1971, which was the date that he separated from service.

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C. § 5110 (b)(2).  Otherwise, it is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10  Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an earlier effective date of June 19, 2011, is the earliest date assignable by law for the grant of a 10 percent evaluation for tinnitus.

Historically, in a December 1972 rating decision, the RO granted the claim for service connection for tinnitus and assigned a noncompensable evaluation, effective from May 3, 1971, which was the date that the Veteran separated from service.  The Veteran was notified of this decision, but he did not appeal that determination or submit any evidence within the one-year appeal period.  Therefore, the decision became final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran has not specifically alleged CUE in the December 1972 rating decision.  Therefore, the Board concludes that the December 1972 rating decision became final, and there is no outstanding CUE motion.  

Following the December 1972 rating decision, the Veteran first submitted a claim for an increased rating for tinnitus that was received by VA on June 19, 2012.

In a March 2013 rating decision, the RO increased the evaluation for tinnitus to 10 percent, effective from June 19, 2012, which was the date of the claim for an increased rating.  

Thus, the remaining issue is whether a factually ascertainable increase in the disability arose during the one-year period prior to the June 2012 claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

The Veteran's tinnitus is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus. 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable disability rating. See 38 C.F.R. § 4.84 (b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma. 

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma. See 38 C.F.R. § 4.84 (b)(1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976).  The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma. 

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor. See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 -25210 (May 11, 1999).  The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent" and with no mention of etiology as a factor. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Note (2) (2017); 68 Fed. Reg. 25822 (June 2003).  This amendment, however, does not amount to a liberalizing change, but rather a clarification of existing practice.

In this case, the Veteran filed a claim for an increased rating for his service-connected tinnitus on June 19, 2012.  A report of tinnitus was made upon VA audiological examination in October 2012, which was described as recurrent at that time.  Resolving reasonable doubt in favor of the Veteran, the Board finds that such tinnitus was present when he filed his claim for an increased rating in June 2012.  Thus, as 38 C.F.R. § 3.114 provides for an effective date one year prior to the date of claim, the Board concludes that a 10 percent rating is warranted for tinnitus as of June 19, 2011, but not earlier.  Based on VA law, the Veteran is not entitled to the assignment of a 10 percent rating for tinnitus prior to that date. 

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislation (March 10, 1976 and June 10, 1999).  There is also no evidence of record that a tinnitus claim was reviewed on the initiative of VA more than one year after the liberalizing legislation.  As the record stands, recurrent tinnitus was simply not demonstrated until examination in October 2012.  The noncompensable rating assigned for the service-connected tinnitus, effective upon discharge, constituted the highest rating available at that time for the service-connected tinnitus due to acoustic trauma under Diagnostic Code 6260. See 38 C.F.R. § 4.84 (b) (1975).  

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus prior to June 19, 2012, is granted.  The earliest assignable effective date by law for the award of a 10 percent rating for service-connected tinnitus is June 19, 2011, in this case.  

The Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which an earlier effective date may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].


ORDER

Subject to the provisions governing the award of monetary benefits, an earlier effective date of June 19, 2011, for the assignment of a 10 percent rating for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


